Citation Nr: 1021748	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-19 419	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to increased ratings for right shoulder 
bursitis, rated as noncompensable prior to October 9, 2009 
and as 10 percent disabling as of that date.  

2.  Entitlement to a compensable disability rating for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1959 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The Veteran has since relocated to the 
jurisdiction of the VARO in White River Junction, Vermont.  

In March 2007, a videoconference hearing was held before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  A transcript of the hearing is in the record.  

In September 2007, the Board granted the Veteran's petition 
to reopen his claim for service connection for a back 
disorder.  The claim for service connection for a back 
disorder, as well as claims for compensable ratings for right 
shoulder bursitis and sinusitis were remanded to the agency 
of original jurisdiction (AOJ).  Following the development 
requested by the Board, the AOJ granted service connection 
for a back disorder in January 2010.  The Veteran was 
notified of the grant in February 2010.  He was also notified 
of his right to appeal the rating and effective date 
assigned.  Since the record does not contain a notice of 
disagreement with any aspect of the grant of service 
connection for a back disorder, that issue is no longer in 
dispute and is no longer before the Board.  38 U.S.C.A. 
§ 7104(a) (West 2002).  

The January 2010 AOJ decision also granted a 10 percent 
rating for the right shoulder bursitis, effective the date of 
the VA examination on October 9, 2009.  Since that is not the 
highest evaluation or the earliest effective date that can be 
awarded, the issue remains in appellate status.  

The AOJ has complied with the Board's September 2007 remand.  
The required notices have been sent to the Veteran.  He has 
been examined.  The issues have been readjudicated.  Since 
the action requested in the September 2007 Remand has been 
completed, the Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  Prior to October 9, 2009, the service-connected right 
shoulder bursitis was manifested by occasional symptoms, 
without limitation of motion.  

2.  As of to October 9, 2009, the service-connected right 
shoulder bursitis is manifested by a slight limitation of arm 
motion that does not approximate a limitation to the shoulder 
or lower level.  

3.  The service-connected sinusitis is manifested by a 
retention cyst in the left maxillary sinus.  It does not 
produce incapacitating episodes requiring bed rest or 
treatment by a physician; nor are there three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the service-
connected right shoulder bursitis were not met prior to 
October 9, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Codes 5003, 5019, 5201 (2009).  

2.  The criteria for a rating in excess of 10 percent for 
right shoulder bursitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Codes 5003, 5019, 5201 (2009).  

3.  The criteria for a compensable rating for sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.97 and Code 6512 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

In a letter dated in March 2005, the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claim in 
November 2005.  A notice that fully complied with the 
requirements of the VCAA was sent to the claimant in April 
2009.  It provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The April 2009 letter also provided notice regarding 
potential ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  This cured any notice defects before the agency of 
original jurisdiction (AOJ) readjudicated the case by way of 
a supplemental statement of the case issued in January 2010.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VA has 
complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had VA examinations and a medical 
opinion has been obtained.  He has also been afforded a 
hearing.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Board has considered all the 
evidence of record.  Specifically, we have gone back at least 
a year before the date the claim was received.  See 38 C.F.R. 
§§ 3.157, 3.400(o) (2009).  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Right Shoulder Bursitis

It is argued that pain limits right shoulder motion to such 
an extent that a higher rating is warranted.  

Bursitis will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5019 (2009).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003 
(2009).   

Limitation of motion of the major arm will be rated as 20 
percent disabling where the arm can only be raised to 
shoulder level.  A 30 percent rating will be assigned where 
the arm can only be raised to midway between side and 
shoulder level.  The highest rating under these criteria, 40 
percent requires that arm motion be restricted to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Code 5201 (2009).  

In February 1990, a private physician specializing in 
orthopedics, T. B., M.D., discussed his evaluation of the 
Veteran's neck pain, with radiation into the right arm.  An 
electromyogram (EMG) had revealed radiculopathy involving the 
sixth cervical vertebra.  The Veteran had neck and left 
shoulder region pain, as well as numbness down all the 
fingers on the right side.  There was virtually nothing in 
the right arm otherwise.  It was reportedly aggravated by 
activities such as shoveling and lifting.  The doctor found 
an almost normal range of motion, despite left shoulder pain.  
X-rays disclosed significant arthritis on the 5th and 6th 
vertebrae in the neck.  Despite his investigation of the 
area, the doctor did not report any right shoulder disorder.  

Also in February 1990, a private physician specializing in 
neurosurgery, M. E. F., M.D., reported on the Veteran's 
condition.  The Veteran had reported recent discomfort in his 
right neck, shoulder and arm, with pain and prickling going 
into the right hand.  The doctor could detect no neurological 
deficits.  The Veteran had no arm symptoms on testing.  
X-rays did show some spondylotic spurring in the cervical 
spine, without evidence of nerve root irritation.  In March 
1990, the doctor wrote that this was more of a shoulder 
problem and recommended treatment for bursitis.  

In November 1990, a private orthopedic surgeon, D. M. C., 
M.D., reported seeing the Veteran for right shoulder pain.  
Physical examination disclosed a full range of motion in the 
shoulders, bilaterally, but there was specific pain about the 
region of the right acromioclavicular joint when palpated.  
Abduction and external rotation were the most painful for 
him.  There was also some discomfort with resisted external 
rotation but palm-down abduction was normal.  There was no 
atrophy and the neurologic examination was normal.   X-rays 
disclosed some changes about the A-C (acromioclavicular) 
joint in the right shoulder and in the cervical spine.  The 
impression included right shoulder A-C joint arthritis, 
symptoms currently controlled.  

A private chiropractor, J. P., D.C., has submitted reports 
and copies of notes pertaining to her treatment of the 
Veteran.  This information primarily addresses the Veteran's 
back disorder.  There are some mentions of the shoulder, but 
these do not contain sufficient information to rate the 
disability, and often do not identify which shoulder was 
involved.  In August 2005, the chiropractor reported treating 
the Veteran since May 1998.  In May 2005, the RO received 
copies of her notes.  In March 1999, there was a notation of 
"shoulder," without further elaboration.  Shoulder pain was 
indicated in August 2000.  The shoulder was also mentioned, 
without specific findings, twice in March 2001, once in June 
2001, and once in August 2001.  There was a report of left 
shoulder pain in October 2001 and right shoulder pain in 
November 2001.  In December 2001, it was noted that there was 
no shoulder pain.  The shoulder was again mentioned in March 
2002.  Shoulder tightness was reported in May 2002.  Left 
shoulder pains were noted in August and September 2002.  
Shoulder pains were again reported in December 2002 and June 
2003.  A note dated in August 2005 shows the Veteran 
complained of pain in his back and right shoulder following a 
trip.  The chiropractor found shoulder pain with abnormal 
joint motion.   Approximately 3 weeks later, there was still 
shoulder pain with abnormal joint motion, although the 
Veteran was considered to be improving.  There were no right 
shoulder complaints on visits from October 2005 to January 
2006.  In February 2006, the Veteran reported left shoulder 
pain and right shoulder pain for the past week.  No objective 
findings were reported.   There were no further right 
shoulder complaints on visits in February and March 2006.  

The current claim was received in March 2005.  

On VA examination in September 2005, the Veteran complained 
of chronic and intermittent right shoulder pain and 
stiffness.  He was symptomatic in the morning and after 
sitting.  He reported pain at 90 degrees abduction at the 
acromion midpoint of the shoulder, when it was present, 
although it was not present that day.  He had difficulty with 
various activities, including those that involved motion over 
shoulder level.  Examination revealed no pain or crepitus in 
the shoulders.  There was moderate tenderness in both 
supraspinatus tendons, the right being greater than the left, 
to include axillary tenderness of the attachment on the 
right.  There was tenderness at the anterior point of the 
shoulder over the bursa and slight tenderness over the 
posterior bursa.  Right shoulder goniometer measurements 
were: 0 to 180 degree abduction, bilaterally; 0 to 40 degrees 
adduction, bilaterally; 0 to 95 degrees internal rotation, 
bilaterally, with the arm dependent; 0 to 60 degrees external 
rotation, bilaterally, with the arm dependent; 0 to 70 
degrees internal rotation, bilaterally, with the arm 
abducted; 0 to 70 degrees external rotation, bilaterally, 
with the arm abducted; 0 to 40 degrees extension, 
bilaterally; and 0 to 180 degrees flexion, bilaterally.  
There was no weakness of grip and strength was 5/5 
throughout, with no atrophy.  The examiner specified that no 
pain was noted with examination or full manipulation.  There 
was no swelling, effusion, atrophy, fibrous or bony 
residuals.  The examiner reaffirmed that there was absolutely 
no pain elicited with any active or passive examination 
procedures.  

During a Decision Review Officer conference at the RO, in 
March 2006, the Veteran displayed that he could not move his 
right shoulder much above shoulder level without pain.  

During his March 2006 Board videoconference hearing, the 
Veteran exhibited his range of motion.  He testified that his 
shoulder disability interfered with activities including 
worship, lawn mowing, weed whacking, hammering, and other 
home maintenance activities, as well as ball throwing and 
playing with his grandchild.  

On VA examination of the Veteran's joints, in October 2009, 
the claims file was reviewed.  The Veteran reported that he 
was right handed.  He described symptoms of pain, stiffness, 
weakness, and decreased speed of joint motion.  He told of 
moderate flare-ups for a day or two, every 3 to 4 months.  He 
particularly reported moderate difficulty raising his arms, 
lifting objects, and putting things away (overhead 
activities, beyond 90 degrees of flexion and/or abduction).  

Examination revealed abnormal motion and guarding.  The 
examiner noted objective evidence of pain with active motion 
on the right side.  On the right, flexion went from 0 to 170 
degrees; abduction went from 0 to 160 degrees; internal 
rotation went from 0 to 85 degrees; and external rotation 
went from 0 to 80 degrees.  The factors discussed in 
38 C.F.R. §§ 4.40 and 4.45 were discussed.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  There was objective evidence 
of pain and additional limitation of motion following 
repetitive motion.  Flexion remained limited to 170 degrees.  
Abduction remained limited to 160 degrees. Internal rotation 
remained at 85 degrees.  However, external rotation was 
reduced from 80 to 70 degrees.  The examiner noticed grimace 
and guarding present with motion of the right shoulder beyond 
150 degrees of flexion, 140 degrees of abduction, and 
60 degrees external rotation.  

The examiner specified that there was no joint ankylosis.  
Neer and Hawkins impingement tests were negative.  The cross-
arm adduction test was negative.  The anterior apprehension 
test was negative.  The posterior jerk was negative.  Muscle 
strength was 5/5 in the right deltoid, supraspinatus, and 
infraspinatus muscles.  The diagnosis was right shoulder 
bursitis (subacromial, consistent with rotator cuff 
tendinopathy).  It was associated with right shoulder pain, 
decreased mobility, decreased manual dexterity, problems 
lifting and carrying, difficulty reaching, weakness or 
fatigue, and decreased strength in the upper extremity.  It 
had no effect on shopping or feeding.  It had a mild effect 
on chores, traveling, dressing, and driving.  It had a 
moderate effect on exercise, recreation, bathing, toileting 
and grooming.  

Conclusion

The record shows that the Veteran has a neck disorder, for 
which service connection has not been established.  He has 
neurologic symptoms throughout his right upper extremity 
related to this non-service-connected condition.  Thus, as a 
lay witness, his report of shoulder pain is not sufficient to 
distinguish his service-connected shoulder symptoms from his 
non-service-connected neck and upper extremity symptoms.  Nor 
is it sufficient to establish the limitation of motion 
required for a compensable rating.  

The Board finds that the most probative evidence as to the 
extent of the disability prior to the 2009 VA examination 
comes from the VA examination in 2005.  On that examination, 
abduction and flexion were full, going to 180 degrees.  See 
38 C.F.R. § 4.71, Plate I, (2009).  There was no pain or any 
other factor limiting motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2009).  The examination report repeated that there was 
no pain on testing.  In the absence of a limitation of 
motion, the service-connected bursitis must be rated as 
noncompensable.  

The current 10 percent rating, effective October 9, 2009, 
under diagnostic codes 5019 and 5003 is appropriate for 
arthritis and some limitation of shoulder motion.  A higher 
rating would have to be assigned under the specific criteria 
for rating the shoulder joint.  Those criteria require a 
limitation of motion to at least shoulder level or 90 degrees 
from the side.  This restriction can be either in forward 
elevation (flexion) or abduction (out from the side).  See 
38 C.F.R. § 4.71, Plate I (2009).  The objective evidence 
here shows that the range of motion was tested fully and in 
all instances, went well above shoulder level.  Even taking 
into consideration pain, weakness, etc, the Veteran's 
limitation of motion does not approach being limited to the 
shoulder level (i.e., the criteria for the next higher rating 
of 20 percent).  Additionally, although the Veteran reports 
flare-ups, there is no credible evidence showing that such 
flare-ups results in limitation of motion sufficient to 
warrant a rating in excess of 10 percent.  While the Veteran 
reports not be able to raise his arm above 90 degrees of 
flexion, all objective physical examinations shows a range of 
motion far in excess.  Moreover, there is no objective 
medical evidence supportive of a finding that the Veteran's 
service-connected shoulder disability would cause such 
limitation of motion.  Thus, the most probative evidence 
shows that the disability does not meet the requirements for 
a rating in excess of the current 10 percent.  On this point, 
the examination findings form a preponderance of evidence 
against a rating in excess of 10 percent.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal for a rating in excess of 10 percent must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Sinusitis

The Veteran avers that his sinus symptoms affect him to such 
an extent that a higher rating is warranted.  He reports that 
the VA examination caused him extreme pain, followed by 
chronic pain.  

General Rating Formula for Sinusitis is as follows:
        Following radical surgery with chronic osteomyelitis, 
or; near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge or 
crusting after repeated 
surgeries................................50 percent
        Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or 
crusting.....................................................
...........30 percent
        One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or 
crusting.....................................................
..................................10 percent
        Detected by X-ray 
only.........................................................
................0 percent
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Codes 6510-6514 (2009).  

VA X-rays of the Veteran's sinuses, in April 1998, revealed 
mild bilateral maxillary sinusitis.  The examination was felt 
to be consistent with the diagnosis of chronic sinusitis, 
which was stable with no evidence of worsening.  

As discussed above, a private chiropractor, J. P., D.C., has 
reported treating the Veteran since May 1998 and has 
submitted copies of her records.  This information primarily 
addresses the Veteran's back disorder and other problems.  
There are a few references to sinus complaints, without 
sufficient information to rate the disability.  A note, dated 
in March 1999, simply reports "ear/sinus."  There was a 
report of sinus pain in December 1999 and October 2003.  More 
recent notes follow the Veteran through March 2006, without 
further sinus complaints, findings or diagnoses.  

A private physician examined the Veteran in February 2001 and 
the Veteran gave a history including sinus headaches and 
lightheadedness, occasionally.  

The current claim was received in March 2005.  

On VA examination in September 2005, the Veteran reported 
that seasonal rhinitis had been a major aggravator.  Saline 
nasal spray on occasion was the only preventative treatment 
for the last two years.  The last antibiotic treatment was in 
March or April 2004.  Maxillary and frontal sinuses had been 
involved in the past.  He had hay fever and allergic rhinitis 
symptoms in the fall and spring that were severe in the 
Southwest, but had quieted since his return to the Northeast.  
Examination disclosed tenderness over the left frontal sinus.  
Transillumination was normal, bilaterally.  No tenderness of 
the other sinuses was noted.  The nasal mucosa was mildly 
inflamed.  The throat was normal.  There were no cervical 
nodes.  Some whitish nasal discharge was crusted in the 
nares.  The diagnosis was chronic sinusitis by history, left 
frontal sinus inflamed currently.  

During the Decision Review Officer conference at the RO, in 
March 2006, it was noted that VA examination disclosed 
tenderness over the left frontal sinus.  

During his March 2006 Board videoconference hearing, the 
Veteran gave sworn testimony to the effect that during a VA 
examination, the examiner "thumped" him and it felt like 
his head exploded.  He had a headache for several days.  He 
also reported that the previous year, he had sinus flare-ups 
three times and lost time from work.  

The report of the September 2009 VA examination of the 
Veteran's sinuses shows the claims folder was reviewed.  The 
Veteran reported developing nasal problems, frequent sore 
throats and headaches during service, while serving in the 
Southwest.  Since retiring and moving to the Northeast, many 
of his problems subsided.  However, he said that he still 
experienced some occasional dry blood in his nose during 
winter time.  He claimed he did not have any purulent 
discharge when blowing his nose.  There was some yellowish 
discharge at times, when clearing his throat.  He described 
sinus pain in the glabellar area, which he claimed occurred 
once a month or so.  It responded to Tylenol.  There was no 
associated nasal congestion, discharge or fever.  Examination 
of the nose showed the septum to be in the midline with a 
good airway.  There was no discharge from the nose.  The ear 
canals and auricles were normal,  The oral cavity was 
unremarkable and the pharynx was normal.  Palpation of the 
neck was normal.  A sinus computerized tomography (CT) scan 
disclosed a retention cyst in the left maxillary sinus.  The 
examiner expressed the opinion that it was definitely not 
causing "sinusitis"  It was the examiner's impression that 
the Veteran was having headaches as a primary problem and 
that there was no evidence of sinusitis.  

Conclusion

While the Veteran may feel that he has sinusitis symptoms 
that warrant a compensable rating, the opinion of a trained 
medical professional is distinctly more probative in 
determining the nature and extent of his symptomatology.  In 
this case, the current noncompensable rating is consistent 
with the retention cyst disclosed by the imaging studies and 
the tenderness reported by the Veteran and examiners.  There 
are simply no findings consistent with the criteria for a 
compensable rating.  That is, there is no medical evidence of 
any incapacitating episodes; and there is no credible lay 
evidence or medical evidence that the Veteran experiences 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  On recent examination, it was 
determined that there was no evidence of sinusitis and that 
the his complaints of headaches were not related to 
sinusitis.  The essentially negative findings on the recent 
examination provide the preponderance of evidence on this 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 
of the Code of Federal Regulations (2009) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The Board, as 
did the agency of original jurisdiction (AOJ) (see 
supplemental statement of the case dated in January 2010), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  While the 
Veteran may disagree, the preponderance of medical evidence 
shows that the right shoulder and sinusitis disability 
manifestations are adequately compensated by the rating 
schedule.  The evidence does not present such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability are inadequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, 
the Board finds that there has been no showing by the veteran 
that this service-connected disabilities have resulted in a 
marked level of interference with his employment or that they 
have necessitated frequent periods of hospitalization beyond 
that contemplated by the rating schedule.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  The evidence 
pertaining to the increased rating claims in this case shows 
that the right shoulder and sinusitis disabilities do not by 
themselves, or together with the Veteran's other service-
connected disabilities, render the Veteran unemployable.  
That is, the record here does not raise a TDIU claim.  


ORDER

A compensable rating for right shoulder bursitis, prior to 
October 9, 2009, is denied.  

A rating in excess of 10 percent, effective from October 9, 
2009,  for right shoulder bursitis is denied.  

A compensable disability rating for sinusitis is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


